DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/348,105 filed on May 07, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 responding to the Office action mailed on 11/17/2020 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 24, 28, 30, 34-39, 41-43 and newly added claim 44.

Allowable Subject Matter           
Claims 24, 28, 30, 34-39, and 41-44 are allowed. 
The following is an examiner’s statement of reasons for allowance: with regard to independent claims 24, 30, and 39 the prior art of record Park (US 2013/0334576), Stuber (US 2015/0137307), and Azmat (US 2017/0352650) disclose most aspects of the an integrated circuit (IC) structure, comprising: a plurality of gate electrodes that extend in a first direction over a front side of corresponding channel regions of a plurality of transistors; a plurality of first traces within a first interconnect level, wherein each of first traces extend over all of the gate electrodes in a second direction, orthogonal to the first direction, and wherein individual ones of the first traces are coupled to a drain region of at least one of the transistors; a plurality of second traces within a second interconnect level, wherein each of the second traces extend over at least one of the first traces, wherein all of the second traces extend a same length in the first direction, and immediately adjacent ones of the second traces have first and second opposite ends that are laterally staggered from each other in the first direction by approximately a width of the first traces summed with half a distance between immediately adjacent ones of the first traces”.
Regarding independent claim 30, the prior art of record does not disclose that “the third interconnect trace extends over the fifth interconnect trace and the second trace end of the third interconnect trace is located over the interconnect trace spacing between the fifth and sixth interconnect traces; and the fourth interconnect trace extends over the fifth and sixth interconnect traces and the second trace end of the fourth interconnect trace is laterally offset in the first direction from an end of the third interconnect trace by at least the first trace width”.
Regarding independent claim 39, the prior art of record does not disclose that “the first trace layout has a crenellation phase complementary to a second crenellation phase of the second layout; and wherein individual traces of the first structure that are not laterally offset from a trace of the second structure by at least the width of an orthogonal trace in the second interconnect level have continuity with the trace of the second structure”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/Nelson Garces/Primary Examiner, Art Unit 2814